DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9-11, 13-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,314,359 (hereafter ‘359). Although the claims at issue are not identical, they are not patentably distinct from each other.  For example claim 1 of the application recites:

“A stent delivery system, comprising: a push catheter comprising a proximal end, a distal end, and a lumen extending therebetween; a guide catheter extending through the lumen of the push catheter; a stent comprising a proximal end, a distal end, and a lumen extending therebetween, disposed about the guide catheter distal to the push catheter; a tubular body comprising a proximal end, wherein the proximal end is disposed about and coupled to the distal end of the push catheter, and wherein a remainder of the tubular body extends about at least the proximal end of the stent; and a handle assembly attached to a proximal end of the push catheter.”


	Patent ‘359 claims 1 and  7-9 recites:

1. A drainage stent delivery system, comprising: a drainage stent delivery device including a distal end and a handle disposed at a proximal end thereof; and a tubular body having a proximal end, a distal end, and a lumen extending therebetween, the lumen being sized to slidably fit about an outer diameter of the delivery device and an outer diameter of a drainage stent having an anchoring mechanism, the drainage stent disposed at the distal end of the delivery device; wherein the delivery device includes a constraining member configured to form an interference fit with an external portion of the tubular body at the proximal end of the delivery device.


7. The drainage stent delivery system of claim 1, wherein the stent is disposed about a guide catheter.

8. The drainage stent delivery system of claim 7, wherein a push catheter is disposed about the guide catheter and positioned adjacent to the stent.

9. The drainage stent delivery system of claim 8, wherein the guide catheter and the push catheter are configured to extend through an endoscope.


It is obvious to one having ordinary skill in the art that the subject matter of the current application is reworded in a varied manner (e.g. the recitation of the guide catheter is in the dependent claim 7 and the recitation of the push catheter is recited in dependent claim 8 instead of being in the dependent claims) than the patent.  The patent would be utilized to reject the application claims.






Allowable Subject Matter
Claims 4, 6-8, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.



	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 3, 2022